DISMISS and Opinion Filed May 9, 2022




                                    S  In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                               No. 05-21-00869-CV

                       IN THE INTEREST OF C.C.B., A CHILD

                 On Appeal from the 429th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 429-53400-2012

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Molberg, and Justice Smith
                          Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. On February 2, 2022, we notified

appellant his brief was overdue. Thereafter, appellant filed two motions to extend

time to file his brief, which we granted, making his brief due by March 24, 2022.

On March 29, 2022 we again directed appellant by postcard to file the brief within

ten days and cautioned him that failure to do so would result in the dismissal of this

appeal without further notice. See TEX. R. APP. P. 38.8(a)(1). To date, appellant has

not filed his brief.
       Accordingly, we dismiss this appeal.   See TEX. R. APP. P. 38.3(a)(1);

42.3(b),(c).




                                       /Robert D. Burns, III/
                                       ROBERT D. BURNS, III
                                       CHIEF JUSTICE

210869F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF C.C.B., A                 On Appeal from the 429th Judicial
CHILD, Appellant                             District Court, Collin County, Texas
                                             Trial Court Cause No. 429-53400-
No. 05-21-00869-CV                           2012.
                                             Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and
                                             Goldstein participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered May 9, 2022




                                       –3–